Appeal from a judgment of the Supreme Court, Wyoming County (Mark H. Dadd, A.J.), entered September 22, 2005 in a proceeding pursuant to CPLR article 78. The judgment dismissed the petition.
*1305It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs.
Memorandum: This appeal by petitioner from the judgment dismissing his CPLR article 78 petition seeking to annul the determination to withhold any good time allowance is moot. Even assuming, arguendo, that Supreme Court erred in determining that petitioner was not entitled to any good time allowance, we conclude that petitioner forfeited the right to any such allowance by his subsequent violation of parole and return to custody (see Correction Law § 803 [5]). In any event, we reject the contention of petitioner that respondent’s actions were arbitrary and capricious (see Matter of Jones v Goord, 35 AD3d 951, 952 [2006], lv denied 8 NY3d 808 [2007]; Matter of Bolster v Goord, 300 AD2d 711, 712-713 [2002]), as well as his contention based on the Fifth Amendment right to remain silent (see Matter of Majeed v Goord, 279 AD2d 832, 833 [2001], lv denied 96 NY2d 713 [2001]; see also Johnson v Baker, 108 F3d 10 [1997]). Present—Hurlbutt, J.P, Gorski, Lunn, Fahey and Peradotto, JJ.